Exhibit 10.110

Amendment No. 2 to the Amended and Restated Asset Sale Agreement

This Amendment No. 2 (“Amendment No. 2”), dated as of the 23rd day of December
2009, to the Amended and Restated Asset Sale Agreement (the “Agreement”), dated
as of November 24, 2009, by and among Nortel Networks Corporation, a corporation
organized under the laws of Canada (“NNC”), Nortel Networks Limited, a
corporation organized under the laws of Canada (“NNL”), Nortel Networks Inc., a
corporation organized under the laws of Delaware (“NNI” and, together with NNC
and NNL, the “Main Sellers”), and the other entities identified therein as
Sellers, and Ciena Corporation, a corporation organized under the laws of
Delaware (the “Purchaser”). Unless otherwise specified, capitalized terms used
herein and not defined shall have the meaning set forth in the Agreement.

WHEREAS, pursuant to Section 5.15(b) of the Agreement, on or before the date
that was five (5) Business Days after the date of the Auction, the Purchaser
shall have notified the Sellers of those counterparties to Bundled Contracts
with which the Purchaser elected to attempt to negotiate Alternative
Arrangements directly with such counterparty to such Bundled Contract;

WHEREAS, the Sellers and the Purchaser agree that additional time is appropriate
for the Purchaser to notify the Sellers of its intentions with respect to
Alternative Arrangements;

WHEREAS, pursuant to the Agreement, among other things, the Main Sellers and the
Purchaser have agreed in Section 5.28 of the Agreement to certain covenants in
respect of Transition Services (as defined in Section 5.28 of the Sellers
Disclosure Schedule) to be provided under the Transition Services Agreement;

WHEREAS, Section 5.28 of the Sellers Disclosure Schedule sets out certain
milestones to be achieved by the TSA Sellers and the Purchaser in connection
with the provision of such Transition Services;

WHEREAS, each of the TSA Sellers and the Purchaser mutually agree that
additional time is appropriate before being required to automatically submit
certain matters in respect of such Transition Services to the TSA Arbitrator
pursuant to Section 5.28(m) of the Sellers Disclosure Schedule;

WHEREAS, pursuant to Section 7.1.1(a) of the Agreement, within thirty (30) days
following the completion of the Auction, the Purchaser shall have notified the
Sellers of the identity of the Indentified Employees;

WHEREAS, the Sellers and the Purchaser agree that additional time is appropriate
for the Purchaser to identify the Identified Employees; and

WHEREAS, pursuant to Section 11.4 of the Agreement, the Parties desire to amend
the Agreement and Section 5.28 of the Sellers Disclosure Schedule as set forth
herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good, valuable and binding consideration, the receipt and
sufficiency of



--------------------------------------------------------------------------------

which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1. In the second sentence of Section 5.15(b) of the Agreement, reference to “On
or before the date that is five (5) Business Days after the date of the Auction”
is hereby deleted and replaced with “On or before January 6, 2010” effective as
of November 24, 2009.

 

2. In the first sentence of Section 7.1.1(a) of the Agreement, reference to
“Within thirty (30) days following the completion of the Auction” is hereby
deleted and replaced with “On or before the close of business on January 15,
2010” effective as of November 24, 2009.

 

3. In Section 5.28(m)(i) of the Sellers Disclosure Schedule, reference to
“November 30, 2009” is hereby deleted and replaced with “December 31, 2009”
effective as of November 24, 2009.

 

4. In Section 5.28(m)(i) of the Sellers Disclosure Schedule, reference to
“December 15, 2009” is hereby deleted and replaced with “January 6, 2010”
effective as of November 24, 2009.

 

5. In Section 5.28(m)(ii)(A) of the Sellers Disclosure Schedule, reference to
“November 30, 2009” is hereby deleted and replaced with “December 31, 2009”
effective as of November 24, 2009.

 

6. In Section 5.28(m)(ii)(B) of the Sellers Disclosure Schedule, reference to
“December 18, 2009” is hereby deleted and replaced with “January 6, 2010”
effective as of November 24, 2009.

 

7. In Annex B to Section 5.28 of the Sellers Disclosure Schedule, all references
to “December 18, 2009” are hereby deleted and replaced with “January 6, 2010”
effective as of November 24, 2009.

 

8. In connection with, as a result of, or arising out of the failure of the
Parties (or any Party) to meet any milestone that is updated pursuant to
Sections 3 through 7 above prior to the execution of this Amendment No. 2 and
the extension of such milestones, the Parties agree that (i) no liability will
accrue to any Party; and (ii) if any liability has accrued to a Party (the
“First Party”), each other Party hereby irrevocably waives any recourse and
rights that would have otherwise been available to it against the First Party.

 

9. This Amendment No. 2 shall not constitute a modification of any provision,
term or condition of the Agreement or any other Transaction Document except
solely to the extent and solely for the purposes described herein. Except to the
extent that provisions of the Agreement are hereby expressly modified as set
forth herein, the Agreement and the other Transaction Documents shall remain
unchanged and in full force and effect.

 

10. The recitals to this Amendment No. 2 form an integral part hereof.

 

11. This Amendment No. 2 may be executed in multiple counterparts (including by
facsimile or other electronic means), each of which shall constitute one and the
same document.



--------------------------------------------------------------------------------

12. This Amendment No. 2 shall be binding upon the parties hereto and their
respective successors and assigns.

 

13. Any term or provision of this Amendment No. 2 that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

14. This Amendment No. 2 shall be governed by and construed in all respects by
the Laws of the State of New York without regard to the rules of conflict of
laws of the State of New York or any other jurisdiction. Any Action arising out
of or relating to this Amendment No. 2 shall be resolved in accordance with
Section 11.6 of the Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed, or caused this Amendment
No. 2 to be signed by their respective officers thereunto duly authorized, as of
the date first written above.

 

NORTEL NETWORKS CORPORATION, on its own behalf and on behalf of the Other
Sellers listed in Section 11.15(a)(i) of the Sellers Disclosure Schedule By:  

/s/ Clarke Glaspell

  Clarke Glaspell   Controller By:  

/s/ Grace McDonald

  Grace McDonald   Assistant Secretary

NORTEL NETWORKS LIMITED,

on its own behalf and on behalf of the Other Sellers listed in
Section 11.15(a)(ii) of the Sellers Disclosure Schedule

By:  

/s/ Clarke Glaspell

  Clarke Glaspell   Controller By:  

/s/ Grace McDonald

  Grace McDonald   Assistant Secretary

NORTEL NETWORKS INC.,

on its own behalf and on behalf of the Other Sellers listed in
Section 11.15(a)(iii) of the Sellers Disclosure Schedule

By:  

/s/ Clarke Glaspell

  Clarke Glaspell   Vice-President Finance

Signature Page to Amendment No. 2



--------------------------------------------------------------------------------

CIENA CORPORATION By:  

/s/ David M. Rothenstein

  Name: David M. Rothenstein   Title: Senior Vice President & General Counsel

Signature Page to Amendment No. 2